DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,601,556 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin J. Lenoard (Reg. NO. 60,986) on April 16, 2021.

The application has been amended as follows: 

1. 	(Currently Amended) A master node, MN, for measurement gap configuration, the MN comprising:

processing circuitry configured to:
operate in a dual connectivity, DC, configuration with a secondary node, SN, and a wireless device; [[and]]
configure the wireless device with a first measurement gap configuration that allows the wireless device to measure a first frequency range, FR1, and with a second measurement gap configuration that allows the wireless device to measure a second frequency range, FR2[[.]];
receive, via the interface circuitry, a message from the SN, the message requesting that the MN modify at least one of the first measurement gap configuration and the second measurement gap configuration;
responsive to the message, change the first measurement gap configuration to a first new configuration and/or the second measurement gap configuration to a second new configuration; and
communicate the first new configuration and/or the second new configuration to the SN.

2.	 (Original) The MN of claim 1, wherein the processing circuitry is further configured to communicate to the SN that the SN does not have to setup the first measurement gap configuration or the second measurement gap configuration for the wireless device.

3.	(Original) The MN of claim 1, wherein the processing circuitry is further configured to communicate the first measurement gap configuration and/or the second measurement gap configuration to the SN. 

4.	(Original) The MN of claim 1, wherein the processing circuitry is further configured to 

5-6.	 Cancelled.

7.	(Original) The MN of claim 1, wherein the interface circuitry is further configured to receive a notification from the SN, the notification informing the MN that the SN added or removed a serving cell that is using one or more frequencies in FR1 and/or FR2.

8.	(Currently Amended) A secondary node, SN, for measurement gap configuration, the SN comprising:
processing circuitry configured to operate in a dual connectivity, DC, configuration with 
a master node, MN, and a wireless device; and
interface circuitry operably coupled to the processing circuitry, the interface circuitry 
configured to:
receive a first message from the MN, the first message associated with a configuration of at least one of a first measurement gap configuration for a first frequency range (FR1) and a second measurement gap configuration for a second frequency range (FR2) for the wireless device[[.]];
transmit, to the MN, a second message requesting that the MN modify at least one of the first measurement gap configuration and the second measurement gap configuration; and
receive a third message from the MN, the third message indicating a new configuration of the wireless device, wherein the new configuration comprises at least one of a changed measurement gap configuration for FR1 and a changed measurement gap configuration for FR2.

9.	(Currently Amended) The SN of claim 8, wherein the first message indicates that the SN does not have to setup the measurement gap configuration for either FR1 or FR2 for the wireless device. 

10.	(Currently Amended) The SN of claim 8, wherein the first message indicates that the wireless device uses a separate radio frequency (RF) chain for FR1 and FR2, and the interface circuitry is further configured to receive a notification from the MN that the SN is responsible for configuring the second measurement gap configuration for FR2. 

11.	(Original) The SN of claim 10, wherein the interface circuitry is further configured to receive the first measurement gap configuration for FR1 from the MN.

12.	(Original) The SN of claim 8, wherein the processing circuitry interface circuitry is further configured to change the second measurement gap configuration for FR2 to a new configuration and the interface circuitry is further configured to communicate the new configuration to the MN. 

13.	Cancelled. 

14.	(Currently Amended) A method performed by a master node, MN, for measurement gap configuration, the method comprising:
operating in a dual connectivity, DC, configuration with a secondary node, SN, and a wireless device; [[and]]
configuring the wireless device with a first measurement gap configuration that allows the wireless device to measure a first frequency range, FR1, and with a second ;
receiving a message from the SN, the message requesting that the MN modify at least one of the first measurement gap configuration and the second measurement gap configuration;
responsive to the message, changing the first measurement gap configuration to a first new configuration and/or the second measurement gap configuration to a second new configuration; and
communicating the first new configuration and/or the second new configuration to the SN.

15.	(Original) The method of claim 14, further comprising communicating to the SN that the SN does not have to setup the first measurement gap configuration or the second measurement gap configuration for the wireless device.

16.	(Original) The method of claim 14, further comprising communicating the first measurement gap configuration and/or the second measurement gap configuration to the SN.

17.	(Original) The method of claim 14, further comprising determining that the wireless device uses a separate radio frequency, RF, chain for FR1 and FR2.

18-19.	Cancelled.

20.	(Original) The method of claim 14, further comprising receiving a notification from the SN, the notification informing the MN that the SN added or removed a serving cell that is using one or more frequencies in FR1 and/or FR2.
Response to Arguments
Applicant’s arguments, see Remarks, filed on 02/03/2021, with respect to the nonstatutory double patenting rejections of claims 1-20 have been fully considered and are persuasive in view of the terminal disclaimer filed on 04/16/2021 (wherein the terminal disclaimer had been accepted).  The nonstatutory double patenting rejections of claims 1-20 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 02/03/2021, with respect to the 35 U.S.C. 102(a)(2) rejections of claims 1-4, 8-11 and 14-17 have been fully considered and are persuasive in view of the amendment set forth above.  The 35 U.S.C. 102(a)(2) rejections of claims 1-4, 8-11 and 14-17 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 02/03/2021, with respect to the 35 U.S.C. 103 rejections of claims 5-7, 12-13, and 18-20 have been fully considered and are persuasive in view of the amendment set forth above.  The 35 U.S.C. 103 rejections of claims 5-7, 12-13, and 18-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 7-12, 14-17 and 20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0115969 A1 to Futaki et al. discloses a master node (i.e. eNB 1, Fig. 8) determines to update a measurement configuration (paragraphs [93-94]) of 
US 20180352463 A1 to Wu discloses changing of the secondary node in dual connectivity (See abstract and Fig. 4), by transmitting a SN addition request message to one of the secondary nodes (see Fig.4 and paragraphs [52-60]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        April 17, 2021